Per Curiam:

Appellee was.denied compensation by the appellant board on the ground that he was not a resident of Kansas at the time he entered the United States army. He was born in Texas; he named Ennis, Texas, as the place of his bona fide residence at the time he entered the army; and that state received credit for his military service during the World War. Under oral testimony adduced in his behalf the district court gave judgment in his favor. The compensation board assigns error, relying on the statute of 1939, chapter 280, and its recent application by this court in Richardson v. Soldiers’ Compensation Board, 150 Kan. 343, 92 P. 2d 114.
It is too clear for cavil that the present appeal is governed by the Richardson case, consequently the judgment of the district court must be reversed and judgment directed for defendant. It is so ordered.